Title: From George Washington to Richard Peters, 23 July 1797
From: Washington, George
To: Peters, Richard



Dear Sir
Mount Vernon 23rd July 1797.

Receive my thanks for the information given in your letter of the 3d of July, and for the offer you have obligingly made, of procuring for me, seed of the Yellow bearded Wheat.
Influenced by the opinion, which prevailed some years since that that kind of Wheat would resist the Hessian fly, I then procured seed of it, & have kept my self in stock ever since, to make use of it upon a larger scale, if occasion shd render it necessary. And so well persuaded as I am that the attack of this insect will be severe next year, I shall reduce, considerably, my seeding of Wheat the coming Autumn; and fill the deficiency with Rye, principally. Of Wheat, however, I shall sow three kinds: The early, or May Wheat, as it is called here, in a small proportion; and the residue of the Yellow bearded, and a very fine white (also forward) wheat which I obtained last Fall from the Mountains.
Soon after I wrote you last, the Rust siezed my Wheat straw, and a good deal injured the latter grain. And a severe drought, which we have laboured under since April, until this day week, has rendered our Crop of Oats extremely short; & rendered our Meadows scarcely worth cutting: and till now, by a second fine rain yesterday, left us little hope of making Indian Corn. Present me & Mrs Washington in affectionate terms to Mrs Peters, and be assured of the sincere esteem & regard of Dear Sir Your Obedient Hble Servt

Go: Washington

